Citation Nr: 0210666	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased (compensable) evaluation for 
service-connected right knee scar with cellulitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  In November 1997, the Board denied service connection for 
PTSD.

2.  The evidence received since the November 1997 Board 
denial of service connection for PTSD includes medical 
evidence, which is cumulative or redundant and is not, either 
by itself or in connection with other evidence of record, so 
significant that it must be considered to fairly decide the 
merits of the veteran's underlying claim of entitlement to 
service connection for PTSD. 

3.  The veteran's service-connected scar of the right knee 
was noted to have been slightly tender on recent VA 
examination with no evidence of ulceration or limitation of 
function as a result of the scar. 


CONCLUSIONS OF LAW

1.  Evidence received since the November 1997 Board decision 
denying service connection for PTSD is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a), 20.1100 (2002).

2.  The criteria for a 10 percent rating for the service-
connected scar of the right knee have been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his claim of entitlement to 
service for PTSD, which was denied by the Board in November 
1997. He is also seeking an increased evaluation for a scar 
of the right knee. 

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claim.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) (regarding the 
definition of "new and material" evidence) and the second 
sentence of 38 C.F.R. § 3.159(c), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

With respect to notice, the RO informed the veteran of the 
evidence needed to reopen his claim for service connection 
for PTSD in a letter dated in April 2000.  The veteran has 
been provided with the requirements of law with respect to 
both issues on appeal in the statement of the case and the 
supplemental statement of the case throughout the duration of 
the appeal.  The Board believes that it is clear that the 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  In this 
regard, the veteran denied having a hearing either before a 
Member of the Board or before a hearing officer at the RO in 
Louisville, Kentucky regarding his claims.  The Board 
concludes that the notice provisions of the VCAA have been 
satisfied with respect to this case.  With respect to VA's 
duty to assist, the veteran has maintained that he had 
received treatment for his PTSD at the VA Medical Center in 
Brecksville, Ohio.  These records have been associated with 
the claims file.

Service Connection Claims

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R. § 3.304(f); Moreau 
v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  If combat is 
affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  A veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Finality/new and material evidence

In general, Board decisions are final. See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100. Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD

Factual Background

In this case, the Board denied the veteran's claim of 
entitlement to service connection for PTSD in a November 1997 
decision.  The November 1997 Board decision essentially 
denied the veteran's claim on the basis that the stressors 
claimed by the veteran to have resulted in PTSD were not 
corroborated by any evidence of record and that there was no 
credible evidence to show that the veteran served in combat.

Evidence that was of record at the time of the Board's 
November 1997 decision included the veteran's DD Form 214 
which reflects that he served as a combat engineer. His 
decorations and citations were the National Defense Service 
Medal, and the Rifle Marksman Badge.  The service medical 
records are negative for any psychological complaint or 
diagnosis, and his psychiatric status was evaluated as normal 
upon examination in January 1976 for discharge from active 
duty.

Also of record at the time of the Board's November 1997 
decision were VA medical records, dating from 1978 to 1987.  
A review of an August 1978 in-patient hospitalization report 
reflects that the appellant was admitted after he tried to 
jump through a first floor window after he requested to be 
seen by a physician.  It was noted at that time that he had 
been previously hospitalized by the psychiatric service in 
May 1977 with the diagnosis of borderline syndrome subsequent 
to a fight.  It was reported that there was a history of drug 
abuse and that he had consumed a fifth of tequila a day for 
the past nine years.  It was recorded that the veteran had 
multiple trauma from an automobile accident, and from 
fighting both in "combat" and in civilian life.  A primary 
diagnosis of borderline syndrome, decompensated, was rendered 
upon hospital discharge.  It was indicated that ingestion of 
alcohol had precipitated the altercation.

A VA medical certificate and history, dated in September 
1978, reflects that the veteran was a self-referral to the 
day hospital after a two-week period hospitalization which he 
felt did not help him.  He related that his nerves had been 
bad for eight years and he dated this back to his wife 
divorcing him while he was in Vietnam.  It was reported that 
he had an intense rage toward his wife and had dreams of 
choking her and feeling better after he got his son back.  It 
was recorded that he felt he had lost everything, including 
his parents, and that he cared about and trusted no one.  He 
said he stayed with friend for brief periods or slept in an 
abandoned automobile.  It was noted that he did not want 
medication.

On mental status examination in 1978, the veteran was 
observed to have been alert and oriented.  He was dressed in 
dirty clothes, was barefoot and his speech was rapid and 
clipped.  He exhibited many facial tics.  Associations were 
occasionally loose and his affect was blunted, but labile.  
There was no clear thought disorder.  The veteran denied 
hallucinations but stated that he did hear his thoughts 
echoed at times, especially when he was high.  The impression 
was that the veteran had a severe character disorder.

The appellant was seen for "ADTP" intake in the VA 
outpatient clinic in early January 1985 where it was recorded 
that the appellant was a "Vietnam combat vet," and was 
seeking treatment on advice of his lawyer due to a pending 
charge of driving while intoxicated.  It was noted that he 
described himself as depressed and angry at the world, and 
that he dated the problem back to service after his wife left 
him.  It was related that he had flashbacks and nightmares 
and did not like to talk about his Vietnam experiences.  He 
was reported to have stated that he drank "as much as he 
could get," and that he smoked three to four marijuana 
cigarettes daily. An assessment of alcohol dependent, 
probable PTSD, was rendered.  The veteran received outpatient 
counseling during the course of January 1985 where he 
elaborated on his shortcomings, including substance abuse and 
antisocial behaviors. During this period it was noted that he 
stated he had lots of dreams about Vietnam, but refused to 
talk about them, and was very open until asked to do so.  He 
was determined to be a candidate for Antabuse and was 
admitted for VA inpatient treatment in February 1985 
primarily for help with his drinking as well as for 
occupational, recreational and music therapy.  Pre-admission 
assessments of probable PTSD, chronic dysthymic disorder, 
alcoholism and marijuana abuse were noted.  The hospital 
discharge summary one month later in March 1985 reflected 
pertinent diagnoses of continuous alcohol dependence, and 
polydrug abuse.

The veteran was afforded a VA examination for compensation 
and pension purposes in December 1987, and he complained that 
he did not sleep well, did not trust anybody, was a loner and 
had no friends. He related that he had nightmares about his 
killing someone or being killed by someone. He said that he 
wife divorced him while he was overseas in service and that 
he had not seen his son in 16 years. He reported being in 
Cambodia and Vietnam in 1974 and 1975 where he saw 
helicopters getting blown out of the sky with people he knew 
in them, as well as Vietcong throwing babies off the ships 
during the evacuation from Saigon.  He stated that he tried 
to stay "stoned" for years so that he would not think about 
his experiences.

The veteran related that he had intrusive thoughts about 
Vietnam, especially when there were noises which reminded him 
of his time there.  He indicated that he could not maintain a 
job because he could not get along with people emotionally 
and had a tendency to explode which got him fired.  He said 
that he did not let people get close enough to him that they 
might startle him. It was noted that he had had about 30 jobs 
in the past and never stayed with one more than nine months. 
He related that he could not get emotionally close to women, 
and that he slept with a gun. He said he had only one friend, 
and that person reportedly "served in Vietnam with the 
veteran." It was noted that there was no current drug or 
alcohol abuse. Following mental status examination the 
diagnosis was moderate to severe, chronic PTSD.

The subsequent clinical record before the Board in November 
1997 reflects that veteran received continuing treatment, 
including multiple VA hospitalizations, ongoing VA and Vet 
Center therapy, as well as private consultation for his 
symptoms throughout the ensuing years and was invariably 
rendered a primary diagnosis of PTSD.  Other consistent 
impressions were polysubstance and alcohol abuse.  
Depression, an antisocial personality disorder, an atypical 
psychosis in remission, depression and an adjustment disorder 
with mixed features were also noted.

The veteran was afforded personal hearings at the RO in 
October 1991 and July 1993, the transcripts of which were 
before the Board in November 1997.  During these hearings, 
the veteran testified that he was in Vietnam between May 4th 
and May 7th 1975, and personally participated in the 
evacuation of the U.S. Embassy as a member of OPERATION EAGLE 
PULL.  He related that his original unit had been the 3rd 
Engineer Battalion but that he was subsequently "shuffled 
around" and joined 1st Battalion, 4th Marines (hereinafter 
1/4 Marines) on board the U.S.S. Mount Vernon which had 
deployed from Okinawa to Vietnam where he "entered Saigon 
prior to the evacuation."  He said that no orders had been 
cut to that effect because he had been needed immediately.  
The veteran indicated that the evacuation itself was a 
frightening traumatic experience with "a million people 
coming at you wanting to get out" and characterized the 
period as "total chaos," "mass hysteria" and everyone 
"going nuts."  He related that he was exposed to ongoing 
hostile fire and also fired his weapon, but did not know if 
he "took anybody out."  He stated that he was involved in 
taking many Vietnamese evacuees to the Philippines and had to 
stand guard over them which had also been an emotionally 
wrenching situation.

The veteran testified that he was subsequently sent to 
Cambodia aboard the U.S.S. Okinawa to board the United States 
Merchant ship S.S. Mayaguez in "August 1975."  He related 
that as a combat engineer, he had expertise in explosives, 
and that he was "sent to board" the Mayaguez with the sole 
purpose of seeing whether it was booby trapped.  He testified 
that although the ship was deserted, the incident was 
traumatic because he never knew if he was going to die or 
not.  He said that during that time, he saw three helicopters 
blown from the sky and that he knew everybody aboard, but 
that they did not make any rescue attempt because there was 
nothing left.
The veteran stated that his wife divorced him while he was 
overseas, and that he had not seen her or their infant son 
since that time.  He related that he had flashbacks of them 
and of the things he did "over there."  The veteran 
reiterated that he had not been able to hold down a job and 
how he had descended into alcoholism and drug abuse after 
service.

Evidence also of record at the time of the Board's November 
1997 decision was an article entitled, Frequent Wind: 
Organization and Assembly, wherein it was referenced that 1/4 
Marines were tasked with amphibious evacuation 
responsibilities during OPERATION FREQUENT WIND, an operation 
which evacuated, primarily by helicopter, almost 7,000 people 
from Saigon.  It was also noted that 1/4 was located at Subic 
Bay (the Philippines) and was placed on alert to augment 
Regimental Landing Team 4 during the evacuation of the United 
States Embassy between April 29-30, 1975.  See R.E. Carey and 
D.A. Quinlan, Frequent Wind:  Organization and Assembly.   

The 1/4's Command Chronology, which was received by the RO in 
May 1992, was also of record at the time of the Board's 
decision in November 1997.  A review of the chronology showed 
that Headquarters and Service Company did provide a "small 
command group" to a boarding force of 59 Marines leading to 
the recovery of the Mayaguez. It is shown that the boarding 
team was flown to Thailand in the early morning hours of 14 
May 1975 where they boarded the U.S.S. Holt which pulled 
alongside the Mayaguez and subsequently boarded the merchant 
ship unopposed.  There is, however, absolutely no credible 
corroborating evidence showing that the veteran was a member 
of that boarding party. 

A statement, dated in June 1993, submitted by [redacted], 
reflects that he had known the veteran for three yeas and 
that the veteran suffered from PTSD.

Information from the office of the Commandant, Headquarters 
United States Marine Corps, dated in April 1997, was also of 
record at the time of the Board's November 1997 decision.  A 
review of that report reflects that the appellant was not on 
the list to receive the Combat Action Ribbon, which is 
awarded for active participation in a bona fide ground or 
surface combat fire fight.  It was reported that the veteran 
served with the Headquarters and Service Company, 1st 
Battalion, 4th Marines, 3rd Marine Division from April 18, 
1975 to June 1, 1975 and that he was credited with hostile 
fire pay and tax exclusion for April 1975.  

A letter received from the veteran's mother in June 1997 
reflects that the appellant had been a vibrant young man 
prior to service, but had returned "broken" and unable to 
sleep a full night or sit at the table long enough to eat a 
meal.

The evidence received subsequent to the November 1997 Board 
decision includes VA medical records, dating from February 
1999 to August 2000, reflecting continued treatment for PTSD 
and other psychiatric disorders other than PTSD, a copy of a 
duplicate statement, dated in June 1993, submitted by [redacted] 
[redacted], indicating that he had know the veteran for three 
years and that the veteran suffered from PTSD, a copy of a 
public message regarding Vietnam prisoner of wars and those 
missing in action and a promotional statement entitled, Ways 
to Cope with Stress, received by the RO in March and April 
2000, respectively, which do not contain any information 
regarding the veteran, and a March 2000 VA examination report 
of the veteran, reflecting that the veteran was examined for 
an unrelated disability. 

This "new" evidence is essentially cumulative of the 
evidence previously of record showing that the veteran was 
found to have PTSD.  Since competent evidence of a diagnosis 
of PTSD was previously of record and the November 1997 denial 
was based on the absence of a verified stressor, the 
additional competent evidence showing a diagnosis of PTSD is 
not so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  

The veteran's additional statements do not identify any 
additional stressors but express his belief that service 
connection is warranted for PTSD, a belief expressed in his 
earlier statements.  His statements are cumulative in nature 
and are not so significant that they must be considered to 
fairly decide the merits of the claim.  Therefore, they are 
not new and material.  
Since one of the essential elements needed to reopen a claim 
is missing, namely the absence of a verified stressor which 
resulted in the diagnosis of PTSD, the Board concludes that 
new and material evidence has not been submitted.  Therefore, 
the veteran's claim of entitlement to service connection for 
PTSD is not reopened.  The benefit sought on appeal remains 
denied.

Increased Evaluation Claim 

Factual Background

In June 1999, the veteran filed a claim for an increased 
evaluation for is service-connected right knee scar.  

A March 2000 VA scar examination report reflects that the 
veteran complained of tenderness over the scar area of the 
right knee, especially in cold weather.  An examination of 
the right knee showed a two centimeter horizontal scar over 
the patella.  There was slight tenderness to palpation of the 
scar.  The texture was normal.  There were no adherence, 
ulcerations, breakdown, elevation, depression of the scar, 
loss of underlying tissue, inflammation, edema, or keloid 
formation.  The color of the scar compared to the surrounding 
skin was purplish in color.  There was disfigurement or 
limitation of function caused by the scar.  Photographs of 
the veteran's right knee revealed a slight horizontal scar on 
the kneecap.  Diagnoses of status-post laceration of the 
right knee with residual scar formation and status-post 
cellulitis, currently resolved were recorded by the examiner.  

Increased Evaluation Laws and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2002), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

However, in a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2002).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The RO has assigned a noncompensable evaluation to the 
service-connected right knee scar pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Under that code, scars are to 
be rated on limitation of function of the affected part.  

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, 
superficial, tender and painful scars are rated as 10 percent 
disabling when shown on objective demonstration.  It is noted 
that the 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on the 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7803, scars 
which are superficial, poorly nourished, with repeated 
ulceration will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, when examined by VA in March 2000, there were 
no ulcerations and the veteran's scar was noted not to have 
caused any limitation of function of the right knee.  
Therefore, a compensable evaluation under Diagnostic Codes 
7803 and 7805 is not warranted.  However, the veteran's right 
knee scar was noted to have been slightly tender when 
examined by VA in March 2000.  Therefore, the Board finds 
that a 10 percent evaluation for the veteran's right knee 
scar is warranted pursuant to 38 C.F.R. § 4.118, Codes 7804 
(2002).

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any of the claim for 
an increased rating.  In the instant case, however, the 
veteran does not claim, and the evidence does not show that 
the veteran's service-connected scar of the right knee has 
caused marked interference with employment, or the need for 
frequent periods of hospitalization; or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  Under these circumstances, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The veteran's claim of entitlement to service connection for 
PTSD has not been reopened.  To this extent, the appeal is 
denied.

A 10 percent rating for scar of the right knee is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

